Mr. Justice Gordon
delivered the opinion of the court, January 6th 1876.
The affirmance, by the court below, of the defendant’s fourth point, without qualification, was erroneous. It does not follow that because a deed is voidable as to existing creditors, by reason of the grantor’s fraud, it is therefore voidable as to subsequent creditors ; for it is bad only as to those whom it is intended to defraud : Byrod’s Appeal, 7 Casey 241. It is true there are cases where the fraudulent intent may be construed to extend to future creditors, as where the grantor, at the time of the execution of the deed, has entered into, or is about to enter into some hazardous business, which necessarily does or will involve the capital, credit or labor of others. Under ordinary circumstances, however, such a presumption cannot arise: Snyder v. Christ, 3 Wright 499.
Let it be conceded that, at the time Balcom executed the deed to his wife, through De Hart, his design was to cheat, or at least, to delay his then existing creditors ; as the fraud urns intended to *462affect them, they might have avoided that deed, but as they did not do so, and as their debts have since been paid, it is certain that by no species of subrogation now known to the law, could their rights in the premises be transferred to their successors.
The case above referred to, Snyder v. Christ, is our warrant for saying that so much of the plaintiff’s third point as requests the court to charge, “ that if the defendant had notice of the conveyance at the time his debt was contracted there can be no fraud as to him,” should have been affirmed.
It is difficult to perceive how one who had knowledge of such a conveyance before he dealt with the grantor, and hence must have acted in view of it, could, by any possibility, be defrauded thereby.
Eor these reasons the judgment is reversed and a venire facias de novo awarded.